Citation Nr: 0430585	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  00-02 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a cardiovascular 
disorder, status post surgeries, secondary to a service 
connected anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from February 1944 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 decision by the 
Department of Veterans Affairs (VA) Reno, Nevada, Regional 
Office (RO).  That decision denied service connection for a 
cardiovascular disorder, status post surgeries, with chronic 
pain.

The Board remanded the claim for further development in May 
2003.  In October 2004, the veteran's representative 
submitted a motion to have the veteran's claim advanced on 
the docket.  Such motion was granted by the undersigned 
Veterans Law Judge in October 2004.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  Service connection is presently in effect for an anxiety 
disorder.

3.  Cardiovascular disease was not shown in service or for 
many years after separation from service.  The evidence of 
record does not reasonably show an etiological relationship 
between the veteran's cardiovascular disease and his service-
connected anxiety disorder.


CONCLUSION OF LAW

A cardiovascular disorder, status post surgeries, was not 
incurred in or aggravated by service, may not be presumed to 
have been incurred in service, and was not the proximate 
result of a service-connected disorder.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs) and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claim and complied with the VA's notification requirements.  
The communications, such as a letters from the RO dated in 
May 2003 and March 2004, provided the veteran with a specific 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In addition, the SOC and SSOCs included summaries of the 
evidence that had been obtained and considered.  The SOC and 
SSOCs also included the requirements that must be met to 
establish service connection.  The basic elements for 
establishing service connection, both on a direct and 
secondary basis, have remained unchanged despite the change 
in the law with respect to duty to assist and notification 
requirements.  The VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.

The Board has noted that in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004) (Pelegrini II, which replaced 
the opinion in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I)), the Court of Appeals for Veterans' Claims 
(Court) held that a VCAA notice must be provided to a 
claimant before the "initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VCAA notice was not provided to the veteran before the RO 
decision that is the subject of this appeal.  However, the 
original RO decision that is the subject of this appeal was 
entered in October 1999, before the enactment of VCAA.  
Obviously, VA could not have informed the veteran of law that 
did not yet exist.  Moreover, in Pelegrini II, the Court also 
made it clear that where, as in this case, notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with the pre-
decision timing requirement of section 5103(a); § 3.159(b)(1) 
because an initial RO decision had already occurred.

In addition, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  The Court noted that the 
doctrine of harmless error is to be used only when a mistake 
of the administrative body is one that clearly had no bearing 
on the procedure used or the substance of decision reached.  
See also 38 U.S.C. § 7261(b)(2); Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  In the present case, the 
Board finds that there was no prejudice to the veteran.  The 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  That is what was done in the present case.  The 
veteran was given the VCAA notice letters in May 2004 and 
March 2003 and was given an ample opportunity to respond.  
Therefore, to decide the appeal would not be prejudicial 
error to the veteran.  

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, the May 2003 letter that was provided to the 
veteran stated that the veteran should "submit any 
additional pertinent evidence, medical or other records in 
[his] possession, to further support [his] claim."  Thus, 
the Board finds that in this case, each of the four content 
requirements of a VCAA notice has been fully satisfied, and 
that any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  
38 C.F.R. § 20.1102.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran was afforded an opportunity for a personal hearing.  
He was afforded a VA examination, and the examination report 
includes an opinion regarding the cause of his disability.  
All available relevant evidence identified by the veteran was 
obtained and considered.  The claims file contains his 
service medical records and his available post service 
medical treatment records.  

The Board does not know of any additional relevant evidence 
that is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

In the circumstances of this case, another remand to have the 
RO take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.


II.  Factual Background

Service medical records are silent with regard to complaints, 
findings or treatment associated with a cardiovascular 
disorder.

A February 1946 rating decision granted service connection 
for psychoneurosis.  His service-connected disorder was 
subsequently recharacterized as an anxiety disorder.

VA treatment records from November to December 1998 indicate 
that the veteran presented with complaints of chest pain.  He 
was diagnosed as having had a myocardial infarction and was 
admitted for a coronary artery bypass.  Postoperatively he 
developed a sternal osteomyelitis and abscess that required 
drainage and resection.  No etiology for the cardiovascular 
disease was noted.

VA treatment notes from December 1998 through March 2004 
reflect continued treatment for cardiovascular disease.  The 
treatment notes do not contain any statements regarding the 
etiology of the veteran's cardiovascular disorder.  Neither 
do these clinical records contain any comments associating 
the veteran's cardiovascular disease with his service-
connected anxiety disorder.

A May 1999 VA examination was conducted by a clinical 
psychologist.  The report indicated that the veteran's claims 
folder was reviewed and considerable detail was provided 
concerning the veteran's past and present medical history and 
circumstances.  The diagnoses were generalized anxiety 
disorder and undifferentiated somatoform disorder.  The 
examiner stated that the veteran's anxiety disorder 
"includes symptoms of irritability."  He went on to note 
"[t]he stress associated with his (sic) presentation is a 
known risk factor for coronary artery disease.  That said, 
there are a number of other risk factors associated with this 
diagnosis, including genetic factors and diet.  Given that 
the veteran's anxiety disorder has persisted for a number of 
years prior to his MI, I cannot conclude that the anxiety 
disorder is 'proximately' related to his MI.  Since his 
coronary artery disease is cumulative however, it may have 
contributed to the development of the underlying disease."

A May 1999 VA cardiovascular examination report noted that 
the veteran's medical records were reviewed.  The examiner 
stated that he was "unwilling to ascribe [the veteran's] 
coronary disease to the anxiety which he apparently sustained 
while in the service.  He has never smoked.  He does not 
drink.  He does have some dyslipidemia.  He is not 
overweight.  [The veteran] does have coronary artery disease 
consistent with his age and dyslipidemia."  The examiner 
concluded by indicating that it was his "opinion that it is 
not likely that [the veteran's] heart problems are secondary 
to his service connected disability."

The veteran testified before a hearing officer at a hearing 
held at the RO in April 2000.  The veteran testified that the 
VA doctor who performed his heart surgery, Dr. Brevetti, told 
him that his heart disease was related to his anxiety 
disorder.

In September 2002 the Board undertook further development 
with regard to the claim.  An opinion was sought from Dr. 
Brevetti.  The Board was informed that Dr. Brevetti no longer 
worked at the VAMC.  In May 2003 the Board remanded the 
veteran's claim for a VA examination.  The examiner was asked 
to state whether it was as likely as not that any current 
cardiovascular disorder was "etiologically related to the 
veteran's service connected anxiety disorder."

A June 2004 VA cardiovascular examination report noted that 
the veteran's claims folder and medical records were reviewed 
by the examiner.  The examiner noted that the veteran had 
valvular heart disease consisting of aortic stenosis that had 
been repaired with a bioprosthetic heart valve.  The veteran 
was noted to be asymptomatic from the aortic valvular 
disease.  "The etiology of the aortic stenosis is age 
related degenerative calcification with possible congenital 
valvular disease."  The examiner also diagnosed the veteran 
with coronary artery disease.  He noted that the coronary 
artery disease was "a result of [the veteran's] dyslipidemia 
and hypertension."  The examiner went on to state "there 
are no good [data] to suggest that stress causes coronary 
artery disease...The etiology of his chest discomfort is 
secondary to the cardiac surgery with mediastinitis and 
resulting sternectomy.  The mediastinitis and sternectomy are 
also not related to [the veteran's] anxiety disorder."

III.  Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for cardiovascular disease, if manifest to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  This regulation has been 
interpreted by the Court to allow service connection for a 
disorder which is caused by a service-connected disorder, or 
for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

The Board notes that the veteran's service medical records 
make no reference to complaints or treatment for a 
cardiovascular disorder.  The first clinical indication of 
such disorder was noted in a November 1998 VA treatment 
record, many years after the veteran's separation from 
service.

Subsequent VA treatment records indicate that the veteran has 
continued to receive treatment for cardiovascular disease.  
However, none of the veteran's VA treatment records between 
November 1998 and March 2004 contain any statements 
suggesting a link between the veteran's service-connected 
anxiety disorder and his cardiovascular disease.  The May 
1999 VA cardiovascular examination report noted that it was 
the examiner's "opinion that it is not likely that [the 
veteran's] heart problems are secondary to his service 
connected disability."  In addition, the June 2004 VA 
cardiovascular examination report stated that "[t]he 
etiology of the aortic stenosis is age related degenerative 
calcification with possible congenital valvular disease."  
The June 2004 examiner also diagnosed the veteran with 
coronary artery disease.  He noted that the coronary artery 
disease was "a result of [the veteran's] dyslipidemia and 
hypertension."  The examiner went on to state "there are no 
good [data] to suggest that stress causes coronary artery 
disease...The etiology of his chest discomfort is secondary to 
the cardiac surgery with mediastinitis and resulting 
sternectomy.  The mediastinitis and sternectomy are also not 
related to [the veteran's] anxiety disorder."  The Board is 
aware of the contentions of the veteran's representative that 
the June 2004 VA examination report only addressed whether 
the veteran's coronary artery disease was caused by the 
veteran's service connected anxiety disorder and not whether 
this cardiovascular disease was aggravated by his anxiety 
disorder.  The Board notes that the May 2003 Board remand 
instructions asked the examiner to address whether the 
cardiovascular disorder was "etiologically related to the 
veteran's service connected anxiety disorder."  The question 
as addressed to the examiner is construed as sufficiently 
broad and/or comprehensive so as to have properly elicited 
from the examiner comment as to the question of the matter of 
"aggravation."  In the Board's view, it is implicit from 
review of the aforementioned examination reports that noted 
conclusions regarding causality embrace both the elements of 
causation, whether direct or secondary, to include 
considerations of whether there was an element of 
aggravation, or a chronic increase in the level of severity 
of the heart condition that could be attributed to the 
psychiatric disorder in question.  It is felt that the Board 
would be needlessly remanding this case to ask the examiner 
to prepare an addendum in which this question (of 
aggravation) would be more specifically addressed.

Finally, the Board notes the opinion of the May 1999 VA 
psychologist.  The examiner stated that the veteran's anxiety 
disorder "includes symptoms of irritability."  He went on 
to note "[t]he stress associated with his presentation is a 
known risk factor for coronary artery disease.  That said, 
there are a number of other risk factors associated with this 
diagnosis, including genetic factors and diet.  Given that 
the veteran's anxiety disorder has persisted for a number of 
years prior to his MI, I cannot conclude that the anxiety 
disorder is 'proximately' related to his MI.  Since is 
coronary artery disease is cumulative however, it may have 
contributed to the development of the underlying disease."  
However, the Board finds that the use of the words "may 
have" in the May 1999 opinion are too equivocal to provide a 
tenable basis for granting service connection in this 
instance.  In that regard, the Court has held that such 
medical opinions expressed in terms of "may" also implies 
"may" or "may not" and are too speculative to establish a 
plausible claim by themselves.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); see also Bostain v. West, 11 Vet. App. 
124, 127-28 (1998); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992)  (Medical opinions employing the phrase "may" or "may 
not" are speculative.)

Of much greater significance, however, is the fact that the 
psychologist apparently misunderstood whether an opinion was 
being requested as to whether heart disease caused the 
psychiatric disorder, or the psychiatric disorder caused the 
heart disease.  In that the reasoning underlying his 
conclusion suggests he really was of the understanding that 
the question to be settled was whether heart disease caused a 
psychiatric disorder, this opinion is of minimal, if any, 
probative value.


ORDER

Entitlement to service connection for a cardiovascular 
disorder, status post surgeries, either on a direct or 
presumptive basis, or as secondary to a service-connected 
disorder is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



